Citation Nr: 1500495	
Decision Date: 01/07/15    Archive Date: 01/13/15	

DOCKET NO.  12-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for heart disease, to include ischemic heart disease and/or congestive heart failure, claimed as the residual of exposure to Agent Orange.

5.  Entitlement to service connection for a skin disorder, to include a skin rash, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969, a portion of which represented service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a rating decision of December 2011, the RO granted entitlement to service connection for posttraumatic stress disorder.  Accordingly, that issue is not currently before the Board.

The Board observes that, during the course of a videoconference hearing in February 2013, it was noted that, given the aforementioned award of service connection for posttraumatic stress disorder, the Veteran wished to withdraw from consideration the issue of entitlement to service connection for depression.  Accordingly, that issue will be dismissed.

Finally, for reasons which will become apparent, the appeal as to all other issues currently before the Board is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.

FINDING OF FACT

During the course of a videoconference hearing in December 2011, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to service connection for depression. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for depression have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. §§ 20.204(c) (2014).

In the present case, at the time of the aforementioned videoconference hearing in December 2011, it was noted that, in view of the recent award of service connection for posttraumatic stress disorder, the Veteran wished to withdraw from consideration the issue of entitlement to service connection for depression.  Inasmuch as the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for depression, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for depression is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for bilateral hearing loss, tinnitus, heart disease (to include ischemic heart disease and/or congestive heart failure), and a skin disorder.  In pertinent part, it is contended that the Veteran's hearing loss and tinnitus are the result of exposure to noise at hazardous levels during his period of active military service.  Further contended is that the Veteran's heart disease and skin disorder are in some way causally related to his exposure to Agent Orange in the Republic of Vietnam.

In that regard, while as noted above, the Veteran had verified service in the United States Army; a review of the claims file would appear to indicate that, in addition to the aforementioned service, the Veteran may have had additional duty in the United States Army National Guard.  More specifically, there are currently on file two service medical examinations dating from May 1980 and September 1983, both of which, it would appear, represent enlistment examinations performed for the purpose of the Veteran's entrance into the Oklahoma Army National Guard.  Significantly, the Veteran's claims folder is at this time devoid of any records dating from a period or periods of service in the Army National Guard.  Moreover, the Veteran's claims folder is similarly lacking in a report of a separation examination performed at the time of the Veteran's discharge from his first period of active service in July 1969.  Under the circumstances, an attempt must be made to verify the aforementioned service, as well as to obtain records associated with the Veteran's service, prior to a final adjudication of his claims for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center and any appropriate National Guard Bureau, as well as the Defense Finance and Accounting Service, with a request that they verify each and every period of the Veteran's service, to include a classification as to whether the service in question was active duty, active duty for training, and/or inactive duty for training.  Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service (i.e., what service periods were paid from an account designated to pay for inactive duty service, what service periods were paid from an account designated to pay for active duty for training, etc.).  

Following receipt of that information, the AOJ should obtain any additional service treatment records corresponding to such service which are not at this time a part of the Veteran's claims folder.  If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate and obtain any Government records would be futile.  The AOJ should then:  (a) notify the veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran and his representative must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The AOJ should then readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus, as well as his claims for service connection for heart disease (to include ischemic heart disease and/or congestive heart failure), and a skin disorder (to include a skin rash).  Should it be determined that additional notice or development, to include an additional examination or examinations, is necessary in order to fully adjudicate the matters at hand, such notice or development should be undertaken.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in July 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


